Opinion issued July 23, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00601-CV
                            ———————————
         ROSEHURST HOMEOWNERS ASSOCIATION, Appellant
                                        V.
  HUGHES NATURAL GAS, INC. AND REAL PROVENCHER, Appellees


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                        Trial Court Case No. 980933


                          MEMORANDUM OPINION

      Appellant, Rosehurst Homeowners Association, has filed a motion to

dismiss its appeal, indicating that the appellees, Hughes Natural Gas, Inc. and Real

Provencher, agree to the dismissal. See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1). No

opinion has issued. See TEX. R. APP. P. 42.1(c). Accordingly, we grant Rosehurst
Homeowners      Association’s    motion       and   dismiss   the   appeal.   See

TEX. R. APP. P. 42.1(a)(1).

                                 PER CURIAM

Panel consists of Justices Higley, Massengale, and Lloyd.




                                          2